Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 14 January 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5 and 14, it is unclear what is meant by the terms 1-1 layer, 1-2 layer, 2-1 layer and 2-2 layer.  Do these terms refer to a specific layout of wirings  and dielectrics or are they simply labels used in drawings.  The specification points to 1a and 1b of fig. 1 as 1-1 layers and 1-2 layers but then goes into description of said layers saying a plurality of wirings in a dielectric [paragraphs [0009 and 0010]].  
For the purposes of this action, if a layer of insulator has a wiring therein it will be considered to be a 1-1, 1-2, 2-1 or 2-2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babich et al. (US Pat. Pub. 2005/0037604) in view of Xing et al. (US Pat. #5,880,026).
Regarding claim 1, Babich teaches a semiconductor device comprising:
a plurality of wirings [fig. 5, 330 and 340]; and
an insulating space disposed between adjacent wirings of the plurality of wirings [fig. 5, 130];
an insulating material surrounding the insulating space [fig. 5, 140 and 150], wherein
the insulating space is filled with air [fig. 5, 130, paragraph [0034], air gaps].
Babich fails to specifically teach the pressure of the air contained in the gaps.  However, Xing teaches forming air gaps adjacent to wiring sealed by an insulator [fig. 2d]. Xing teaches that air gaps will contain low-pressure gasses using a specific gas mixture for insulator deposition [column 3, lines 39-49].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Xing into the method of Babich by forming the surrounding insulating material using a low pressure gas mixture to fill the insulating space with air at a pressure no more than atmospheric pressure.  The ordinary artisan would have been motivated to modify Babich in the manner set forth above for at least the purpose of utilizing processes which reduce the number of electrical shorts seen on dense structures [Xing, column 5, lines 45 and 46].
Regarding claim 2, Babich in view of Xing teaches the semiconductor device according to claim 1, wherein the insulating material includes silicon dioxide [Babich, paragraph [0031]].
Regarding claim 3, Babich in view of Xin discloses the semiconductor device according to claim 1, further comprising:
a first layer including a first wiring and a first insulating film [Babich, fig. 5, layer 270 contains wiring 330 and insulating film 170];
a second layer disposed on the first layer, the second layer including a second wiring and a second insulating film [Babich, fig. 5, layer 250 contains wiring 340 and insulating film 150]; and
a third layer disposed on the second layer, the third layer including a third wiring and a third insulating film [Babich, fig. 5, layer 260 contains wiring 340 and insulating film 170], wherein
the second insulating film disposed between the first wiring and the third wiring encloses the insulating space [Babich, fig. 5, layer 250 is between the first wiring and the third wiring and the insulating space is enclosed with 330 below and 340 above in layers 270 and 260].
Regarding claim 4, Babich in view of Xing teaches the semiconductor device according to claim 3, wherein the first layer has a two layer structure including a 1-1 layer and a 1-2 layer, which are stacked [Babich, fig. 5, layer 270 has dielectrics 170 and 190 with wiring 330 therein and can be interpreted as a two layer structure].
Regarding claim 5, Babich in view of Xing disclose the semiconductor device according to claim 4, wherein the 1-1 layer and the 1-2 layer are electrically connected [Babich, fig. 5, the wiring 330 runs through both layers and can be interpreted as electrically connected].
Regarding claim 6, Babich in view of Xing teaches the semiconductor device according to claim 3, wherein the first layer includes a barrier layer [Babich, paragraph [0028], the wiring materials contain barrier layers].
Regarding claim 7, Babich in view of Xing teaches the semiconductor device according to claim 1, wherein the insulating material includes at least one of silicon dioxide [Babich, paragraph [0031]].
Regarding claim 8, Babich in view of Xing discloses the semiconductor device according to claim 3, wherein the second wiring overlaps with the first wiring [Babich, fig. 5, layers 250 and 270 are on top of one another with wirings 340 and 330 overlapping].
Regarding claim 9, Babich in view of Xing teaches the semiconductor device according to claim 3, wherein the second wiring is electrically connected to the first wiring [Babich, fig. 5, layers 250 and 270 are on top of one another with wirings 340 and 330 electrically connected by being in physical contact].
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is rejected under 112 above but is believed to be allowable if the issues above are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816     



/JAEHWAN OH/Primary Examiner, Art Unit 2816